Exhibit 12 COLORADO INTERSTATEGAS COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (IN MILLIONS, EXCEPT FOR RATIO) For the Nine Months ended September 30, 2009 2008 Earnings Net income $ 107 $ 101 Income from equity investee (1 ) (1 ) Net income before income from equity investee 106 100 Fixed charges 40 30 Distributed income of equity investee 1 - Allowance for funds used during construction (1 ) (2 ) Total earnings available for fixed charges $ 146 $ 128 Fixed charges Interest and debt expense $ 40 $ 30 Ratio of earnings to fixed charges 3.7 4.3 For purposes of computing these ratios, earnings means net income before: - income from equity investee, adjusted to reflect actual distribution from equity investment; and - fixed charges; less - allowance for funds used during construction. Fixed charges means the sum of the following: - interest costs; - amortization of debt costs; and - that portion of rental expense which we believe represents an interest factor, which was not material for the nine months ended September 30, 2009 and 2008.
